Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
                      Status of the claims: Claims 35-38, 41-43, 46-50 and 52-56 are pending.  
          
The amendment filed 9/14/2021 which amends claims 35-36, 41-42, 46-48, 50, 52-54 and 56 has been entered. Claims 44, 45 and 51 were canceled by the amendment filed 12/18/2020; Claims 1-34 and 57-99 were canceled by the amendment filed 1/21/2016. Claims 39-40 were canceled by the amendment filed 5/16/2018. Claim 38 remains withdrawn from further consideration. Claims 35-37, 41-43, 46-50 and 52-56 are under examination. 
	
	         Continuation data and claimed benefit  
          This application is a DIV of 13971353 (now US Pat. No. 9340812) which claims benefit of 61684974 filed 8/20/2012. The provisional application 61684974 has support for the examined invention. 
	                                Withdrawal of rejection and objection
           The 112(b) rejection of claims 35-37, 41-43, 46-50 and 52-56 is withdrawn in light of the amendment of independent claim 35.
	The 103 rejections of claims 35, 37, 46-50 and 56 by Shao, Huang, US20110236934 (‘934), Randriantsoa, Hakomori. US 20100028913 (‘913), Sherwood, Cai, US 20070275881 ('881) and Pompeo; and the 103 rejection of claims 36and 41-43 by Shao, Huang, ‘934, Randriantsoa, Hakomori, ‘913, Sherwood, Cai, '881, Pompeo and Wong; and the 103 rejection of claims 52-55 by Shao, Huang, ‘934, Randriantsoa, Hakomori, ‘913, Sherwood, Cai, '881, Pompeo US Pat. No.6030815, Streenbergen and Hible are withdrawn in light of the amendment of independent claim 35. 
The objection to claim 35 is withdrawn in light of the amendment of the claim 35.     

	The following new grounds of rejections are necessitated by the claim amendment (filed 9/14/2021). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claim interpretation:
	The amended claim 35 (filed 9/14/2021) changes “comprising” to “consisting essentially of”. The transitional phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims; in the absence of a clear indication of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising” (see MPEP 2111.03(III)).  The applicant’s specification does not provide a clear indication of what the term  “consisting essentially of” is intended to exclude.
	In addition, regarding the amendment (filed 9/14/2021) which changes “or” to “and” between step(v) and step(vi) of claim 35,  since claim 1 is not limited to sequential order of performing the claimed steps, Gb5-OR1A recited in both steps step(v) and step(vi) can be the substrate simultaneously for alpha-1,2-fucosyltrabsferase (step vi)  and for alpha 2,3-sialyltransferase (step v). Thus, the following rejections are applicable.  
            [ I ] Claims 35, 37, 50 and 56 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Shao et al. (Chem. Comm. (2003) 1422-1423) in view of Huang et al. (Chem. Commun. (2004) 1960-1961), US20110236934 (‘934), Randriantsoa et al. (FEBS Lett. (2007) 581, 2652-2656), Hakomori S. (Proc. Natl. Acad. Sci. USA (2002) 99, 10231-10233), US 20100028913 (‘913), US20100221763 (’763, newly cited) and Sherwood et al. (Biochemistry (2001) 40, 5708-5719) as evidenced by Pompeo et al. (J. Biol. Client., (2001) 276, 3833-3839).  

Shao teaches an in vitro method of enzymatically synthesizing globoside molecules. The process comprises converting globotriose (Gb3) to globotetraose (Gb4) in the presence of UDP-GalNAc catalyzed by enzyme “WbgU” or its isoform “LgtD/WbgU (a UDP-GlcNac C4 epimerase from P. shigelloides) fusion protein (step(i), claim 35). Said LgtD enzyme catalyzes the introduction of GalNAc residue to the acceptor substrates (see p.1423, left col., lines 1-5, and scheme 3, Shao); wherein “LgtD” refers to “β (1[Symbol font/0xAE]3) N-acetylgalacto saminyltransferase” (p.1422, right col., 2nd paragraph, line 1, Shao) as applied to step(iii), claim 35.  The enzyme LgtD is derived from H. influenzae (claim 37) (see p.1423, left col., 2nd paragraph, Shao). 
The method of Shao comprises utilizing the “UDP-GlcNAc regeneration cycle” comprising multiple enzymes GlmU, Pyke (see below) and pyrophosphatase (p.1423, right col., lines 7-11, Shao) which reads on instant “UDP-GalNAc regeneration system" in step(i), claim 35 because UDP-GlcNAc can be converted to UDP-GalNAc by LgtD enzyme (see above discussion); wherein said cycle comprises the enzymes (see Scheme 3, and p.1423, right col., Shao): (1) UDP-GlcNAc pyrophosphorylase (GlmU), (2) pyruvate kinase (PykF) and (3) GlcNAc Kinase (“GlcNAK”, see Scheme 3, and p.1423, right col., 12, Shao) (step(i), claim 35); 
wherein factual evidence that “N-acetylglucosamine 1-phosphate uridyltransferase” (step(i), claim 35), i.e., “UDP-GlcNAc-phosphate uridyltransferase” (which is also called UDP-GlcNAc 
pyrophosphorylase (GlmU) as evidenced by p.3833, right col.,  lines 14-15, Pompeo); and wherein “N-Acetylhexosamine 1-kinase” (step(i), claim 35) is also known as “GalNAcK” as evidenced by Table 3 of instant specification. 
	Shao teaches converting lactoside (lactose-OR1A) into Globotriose-OR1A (Gb3-OR1A) in the presence of UDP-Glc and Lgtc enzyme that is α-1,4 galactosyltransferase (p.1423, left col., 4th para, lines 3-6 and 10-15, Shao), as applied to step(ii), claim 35), wherein the group “OR1A” in the lactose (lactose-OR1A) is not hydrogen such as methyl (Me) group that is a “unsubstituted alkyl” (amended claim 35) (see Schemes 1 and 2; and p.1423, left col., 4th para, line 13, Shao). In the following rejection, Gb3-OR1A, Gb4-OR1A and Gb5-OR1A will be called Gb3, Gb4 and Gb5, respectively thereafter wherein the “R1A” moiety is not “H”. 
	Further, Shao teaches production of  globotetraose (Gb4) in “one-pot” reaction (claim 35) (see p.1423, left col., last paragraph, lines 1-6 and 12-15, Shao), and teaches that “β (1[Symbol font/0xAE]3) N-acetylgalactosaminyltransferase” (i.e., LgtD enzyme) catalyzes conversion of Gb3 to Gb4 in the presence of “UDP-GalNAc”  (step(iii), claim 35) (see Scheme 2 at page 1422; and p.1422, right col., 2nd paragraph,  Shao). Thus, Shao teaches all the enzymes (step(i) and step (iii), claim 35) required for converting Gb3 to Gb4.
         It is noted that the “one-pot reaction” (Shao) can be utilized for synthesis of desired globosides encompassing Gb4, and Gb5. This is because it has been known in the relative art (Huang) that  one-pot synthesis allows for sequential reactions of several glycosyl building blocks with decreasing anomeric reactivities in the same flask led to rapid assembly of oligosaccharides (including globosides) without tedious purification of intermediates [advantage], in addition to that the reactivity based one-pot approach has achieved great success advantage] in total syntheses of complex oligosaccharides such as Globo H (p.1960, left col., lines 4-16, Huang); wherein Globo H is a type of Gb5 globoside as evidenced by Table 6 of instant specification). The teachings of Huang are the common subject matter to Shao. 
         Since Shao’s method is performed without any cells, it meets the limitation “…performed with all enzymes free of cells” (claim 35). Shao does not set forth purifying any reaction intermediates which meets the limitation “…performed without purifying intermediates” recited in claim 35. 
Yet, Shao does not expressly teach converting “lactose” into Gb3 in the presence of an UDP-Gal and an alpha-1,4 galactosyltransferase (step(ii), claim 35) which is connected to converting Gb4 into Gb5 (step(iv), claim 35) shown in scheme 3 in one place, and further modifying the produced “Gb5” to produce  “Sialyl-Gb5” (step(v), claim 35) and “Fucosyl-Gb5” (step(vi), claim 35).The obviousness of these steps are the following.

 [1] Regarding step(ii) of amended claim 35, the rationale and motivation is set forth below.
 Shao teaches that LgtD-WbgU fusion enzyme has activity of  “[Symbol font/0x62](1[Symbol font/0xAE]3) N-acetylgalactosaminyltransferase”) (see Table 1), and that the “globotriose” (Gb3) is good substrate for the “LgtD-WbgU” (GalNAc transferase) (p.1423, left col., 3rd paragraph, lines 1-5, Shao) and Gb3 can be synthesized from a “lactoside” such as lactoside 2a-d (p.1423,left col., last paragraph, lines 2-4, Shao), as applied to step (ii), claim 35. It is noted that, as discussed in the above corresponding section, the fusion enzyme “LgtD-WbgU” has [Symbol font/0x62](1[Symbol font/0xAE]3) N-acetylgalactosaminyltransferase activity (LgtD) and activity of interconverting of UDP-GlcNAc to UDP-GalNAc (WbgU) meanwhile LgtD catalyzes introduction of GalNAc residue  to the acceptor substrate (see p.1422, right col., last two para to p.1423, left col., line 5, Shao) wherein the enzyme LgtD-WbgU uses the UDP-GalNAc as substrate (see scheme 3, Shao).  
In addition, Shao teaches production of tetra-saccharide (i.e., Gb4) from lactoside (p.1423, right col., lines 4-6), suggesting that Gb4 can be synthesized from “lactose” using the GlcNAc transferase. 
  The closely related art (‘934) teaches a large scale in vivo synthesis of globosides oligosaccharides; especially globotriose (Gb3), globotetraose  (Gb4) and globopentaose (Gb4) (see abstract, ‘934) which is the common subject matter of Shao.
‘934 teaches that lgtC gene encoding the α 1,4 galactosyltransferase (lgtC) (step(ii), claim 35)  has been identified and  recombinant LgtC enzyme has been successfully used for large scale enzymatic synthesis of globotriose ([0006], ‘934), wherein the LgtC enzyme converts lactose into globotriose (Gb3) via transferring a galactose moiety from UDP-Gal (step(ii), claim 35) to the lactose to form globotiose (Gb3) (step (ii), claim 35); the resultant Gb3 is further converted to Gb4 by lgtD enzyme ([0025], lines 8-12; [0044], lines 6-9; and Figure 1, ‘934) which is the common subject matter of Shao. It is noted that the lactoside (lactose-OR1A) rd para, lines 2-6, Shao).
Further, ‘934 has shown production of Gb3 using extracellular lactose and intracellular lactose which both contribute to high yield production of globotriose (Gb3) (see [0026], lines -13; and Figure 2, ‘934). The lactose offers low-cost production (advantage) of globoside oligosaccharide ([0008], lines 1-3, ‘934).
In addition, 934 teaches high yield production of Globotriose (Gb3) Globotetraose (Gb4) and globopentaose (Gb5) which are useful in developing as potential anticancer vaccines carbohydrate epitope (abstract, lines 2-3 and 6-7, ‘934).  Thus, it would have been prima facie obvious for one of ordinary skill in the art to use the lactose as starting material due to its low-cost advantage (‘934) in the process of enzymatic synthesis  (Shao) for producing desired Gb3 and/or Gb4 globosides (Shao) which uses recombinant enzymes involved in said synthesis allowing the straightforward and large-scale synthesis (additional advantages) thereof (p.1422, right col., lines 3-6 and 14-15, Shao) with reasonable expectation of success. Therefore, the combination of the references’ teachings render the claims prime facie obvious. 

[2] Regarding step(iv) of amended claim 35, the rationale and motivation is set forth below.
It has been known in Globoside art (Randriantsoa) that converting a Gb4 can be enzymatically converted to Gb5 using β-1,3-galactosyltransferase (β-1,3-N-acetylgalactosaminyl-transferase) in the presence of UDP-Gal (step(iv), claim 35) (see Fig.1, and p.2652, Randriantsoa) wherein the produced Gb5 compound is isolated and purified  (p.2654, left col., lines 21-25, Randriantsoa).  It is noted that the lactosides “2g” (Shao)  (having methyl [Me] group, i.e., “R1A” in “-OR1A” is Me which is “unsubstituted alkyl” (amended claim 35) is a substrate of the β-1,3-galactosyltransferase wherein lactoside “3g” (Shao)  has said “methyl” (Me) group which is synthesized from the corresponding lactoside “2g” (Shao)  (see p.1423, left col., 4th para, lines 12-17 and Scheme 2, Shao).
It would have been obvious for one of ordinary skill in the art to enzymatically synthesize the Gb5 in the presence of β-1,3-galactosyltransferase and UDP-Gal. This is because the Gb5 globoside can act as embryo epitope and is promising target for developing anti-cancer vaccine (p.2652, right col, lines 7-8, Randriantsoa), suggesting its usefulness which is the motivation for the synthesizing Gb5. 
Accordingly, Shao has taught in vitro efficient enzymatic synthesis of the globoside derivative as potential inhibitor useful in disease diagnosis, treatment and related biochemical studies (p.1422, left col., lines 10-13, Shao) which is the common subject matter of Randriantsoa as to usefulness of Gb5 for anti-cancer vaccine /treatment (see above). Thus, one of ordinary skill in the art thus would have been readily motivated to synthesize Gb5 globosaccharide from Gb4, and to use the produced Gb5 to develop desired anti-cancer vaccine with reasonable prima facie obvious.  

[3] Regarding step(v) of amended claim 35, the rationale and motivation is set forth below.
It has been known in Globoside art (Hakomori) that  “Sialy-Gb5” (step(v), claim 35) involves breast cancer MCF7 cell enhancement of mobility/invasiveness (p.10231, right col., lines 11-16; and Fig 1, rout 5, Hakomori). This suggest that the "Sialy-Gb5" is useful as breast cancer diagnosing marker. Thus, it provides a motivation for one of skill in the art to produce the “Sialy-Gb5” by converting Gb5 (having “OR1A” structure, taught by Shao) to the “Sialy-Gb5” thereof.
Also, the closely related art (‘934) has taught enzymatic synthesis of “sialosyl-globoside” having structure “NeuAc-α-3Gal [Symbol font/0x62]-3GalNAc [Symbol font/0x62]-3Gal α-4Gal [Symbol font/0x62]-4Gal” (i.e. “Sialyl-Gb5”) which is catalyzed by α-3 sialyltransferase (step(v), claim 35) (see ref claim 114 of ‘934; and [0122], lines 1-6; and Figure 12,  of ‘934), wherein “NeuAc” is a sialyl group ([0122], line 3, ‘934). Accordingly, it has been known in the sialyltransferase art (‘913) that  sialyltransferring reaction requires α-2,3-sialytransferase  and the presence of “CMP-Neu5Ac” as substrate (that provides sialic acid residue, i.e., sialyl group, for the transferring) (step(v), claim 35) (see [0912], lines 1-5, ‘913). 
The closely related sialyltransferase art (‘763) teaches  that penta saccharides such as penta Globo (Gb5) is the substrate of 2,3 sialyltransferase (α-2,3-SiaT) (see Figure 10, ref claims 1 and 45 and  [0125], 763) wherein the penta saccharide is subtitled by MeO, i.e., in which OR group, R is alkyl (ref claim 1, lines 1-8, and claim 45 of ‘763) which is the common subject matter of Shao (see above discussion). Further ‘763 teaches that the Globo precursor which contains O-Me group is efficient acceptor (substrate) for α-2,3-ST, i.e., α-2,3-SiaT ([0061], lines 11-15, ‘763). 
Also, ‘763 teaches that substrates for “transferase enzyme” (genus) such as “glycosyltransferase” can include tri, tetra or penta saccharide compounds containing at least one terminal saccharide that is substituted with lower alkyl  (e.g., MeO-, EtO- and Allyl-O ([0028], lines 1-11, ‘763, and ref claim 1 of ‘763) wherein “glycosyltransferase” encompasses N-acetylgalactosaminyl transferase, galactosyltransferase, fucosyltransferase and sialyltransferase ([0031], lines 8-10, ‘763). This provides the teaching that the “glycosyltransferase” enzymes involved in enzymatic synthesis of Gb3, Gb4 and Gb5 in claim 35 are active on the above –mentioned tri, tetra or penta saccharide compounds (encompassing (Gb3, Gb4 and Gb5, respectively)  because glycosylation catalyzed by the “glycosyltransferases” involves in biosynthesis of globo-backbone (Globo polysaccharide) (see Fig.10, [0024]; and [0061], lines 38-41, ‘763). This suggests that the glycosyltransferase enzymes in general are capable of using 1A, Gb4-OR1A and Gb5-OR1A as substrate wherein R1A is lower alkyl as taught by ‘763. 
In addition, it has been known in the globopentaose (Gb5)  art (‘934) that the “globosides” which is useful in wide range of therapeutic and diagnostic applications such as acting as an agent for blocking cell surface receptors in the treatment of a host of diseases ([0097], ‘934) encompasses Galβ-3GalNAcβ-3Galα-4Galβ-4Gal (Gb5) can be modified as Galβ-3GalNAcβ-3Galα-4Galβ-4Gal-X ([0019], lines 9-11, ‘934), i.e., Gb5-X, wherein “X” can be “nitro-phenyl” group ([0018], last 3 lines, ‘934) wherein nitro-phenyl is a substituted acryl (claim 35), i.e., Gb5-X.  Also, it has been known that Sialosyl galactosyl globoside can be useful as an anti-infective agent  wherein the globoside encompassed Gb5-X ([0098], ‘934), and thus, sialyl-Gb5-X (wherein X can be nitro-phenyl) has said usefulness. Thus, it would have been obvious for one of ordinary skill in the art to transfer sialic acid to Gb5 globoside having nitrophenyl (X) group as OR1A  to generate “sialyl-Gb5-x” for its therapeutical application with reasonable expectation of success.  
Claim 56 is also included in the rejection, because isolation/purification of the “sialyl-Gb5” product (claim 56) for the therapeutic use  is within purview of one skilled in the art. Moreover, Shao has taught purification globoside products (p.1423, right col., lines 1).    

[4] Regarding step(vi) of amended claim 35, the rationale and motivation is set forth below. It has been known in other Globoside art (Sherwood) that “Fucosyl-Gb5” is an important tumor-associated antigen which is generated by α-1,2 fucosyltransferase (FucT) which employs GDP-fucose (GDP-Fuc) a substrate (step(vi), claim 35) (see abstract, lines 1-2; and p.5717, right col. 2nd paragraph, Sherwood ). The above-discussed “globoside” such as Gb-5-X (‘934) can be further converted to fucosyl globopentaose (Fucosyl-Gb5) catalyzed by Futc gene product which is alpha 2-fucosyltransferase (Figure 10, and [0034], last two lines ,’934).
This provides the motivation for one skilled in the art to synthesize “Fucosyl-Gb5”. Additionally, Sherwood has taught that the fucosyl-Gb5 can be isolated by thin liquid chromatography (TLC) (claim 50) (Fig. 4 legend, Sherwood). Therefore, one of ordinary skill in the art would have readily preformed the enzymatic conversion of “Gb5” to “Fucosyl-Gb5” by α-1,2 fucosyltransferase (FucT) using GDP-fucose as substrate in order to using produced “Fucosyl-Gb5” as the tumor-associated antigen for detecting/diagnosing the tumor development in patient with reasonable expectation of success.  
Therefore, the above combined references’ teachings render the claims prima facie obvious. 

[ II ] Claims 36 and 41-43 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Shao et al. (Chem. Comm. (2003) 1422-1423) in view of Huang et al. (Chem. Commun. (2004) 1960-1961), US20110236934 (‘934), Randriantsoa et al. (FEBS Lett. (2007) 581, 2652-Proc. Natl. Acad. Sci. USA (2002) 99, 10231-10233), US 20100028913 (‘913), US20100221763 (’763) and Sherwood et al. (Biochemistry (2001) 40, 5708-5719) as evidenced by Pompeo et al. (J. Biol. Client., (2001) 276, 3833-3839) as applied to claim 35 from which claims 36 and 41-43 depend, and further in view of Wong et al. (J. Org. Chem. (1992) 57, 4343-4344).
The teaching of claim 35 by the cited references (for the rejection of claim 35) has been set forth above.
Yet, Shao, Huang, ‘934, Randriantsoa, Hakomori, ‘913, ‘763, Sherwood and Pompeo do not expressly teach the reaction mixture (claim 36) and using a set of UDP-Gal regeneration enzymes (claims 41-42).
Wong teaches the “UDP-Gal regeneration” enzymes (claim 36) which comprises galactokinase (GK) (claim 41); UDP-Glc pyrophosphorylase (UDPGP) which is equivalent to instant "an UDP-sugar pyrophosphorylase” (claim 41); pyruvate kinase (PK) (claim 41).
 The closely related art (Randriantsoa) teaches producing a Gb5 by converting a Gb4 to Gb5 using β-1,3-galactosyltransferase in the presence of UDP-Gal (claims 36, 42) (see Fig.1, and p.2652, Randriantsoa).  As discussed in the above 103 rejection, it is obvious to enzymatically producing the Gb5 from Gb4.
Regarding claim 43, the above-mentioned “LgtD” enzyme is obtained from H. influenzae (p.1423, left col., 2nd paragraph, line 3, Shao). In addition, Scheme (Shao) shows that pyruvate kinase involves in UDP-GlcNAc regeneration wherein the pyruvate kinase are derived from E. coli (see p.1423, right col., lines 9-10, Shao), as applied to claim 43.
 It has been known that phosphor(enol)pyruvate (PEP), ATP, UTP (claim 42) are required for regenerating UDP-Gal (see p.4343, right col., last paragraph to p.4344, left col., line 3, Wong), wherein  the UDP-Gal is precursor for synthesis of Gb3, Gb4 globoside wherein Gb3 is converted to Gb4 in the presence of the enzyme (β 1[Symbol font/0xAE]3) N acetylgalactosaminyltransferase (LgtD) (see the above corresponding teaching by Shao), and, wherein the Gb4 can be converted to the Gb5 in the presence of β-1,3-galactosyltransferase (see the above teaching of Randriantsoa). 
It would have been obvious for one of ordinary skill in the art at to use the UDP-Gal regeneration enzymes (Wong) as alternative to “UDP-GlcNAc  regeneration enzymes” (Shao) in producing the Gb4 and/or Gb5 globosaccharides (Randriantsoa, Shao), because both Shao and Randriantsoa have disclosed that the enzymatic synthesis of globosides requires utilizing UDP-Gal (Wong) wherein interconversion of UDP-GlcNAc to UDP-GalNAc is catalyzed by WbgU in LgtD/WbgU fusion enzyme (p.1423, left col., lines 2-5, Shao)  wherein commercial price of UDP-GlcNAc is 20 times less than the UDP-GalNAc (p.1423, left col., lines 9-11, Shao). Thus, Shao indirectly teaches the UDP-Gal regeneration enzymes. Accordingly, Wong teaches interconversion between UDP-Glc and UDP-Gal catalyzed by UDPGP enzyme (p.4343, right col., lines 12-13, Wong). The “UDP-Gal regeneration enzymes” have been known (see above discussion) to have advantages of overcoming the drawbacks, e.g., the problem of product 
It is noted that, like Shao, the reference Wong has also taught an efficient one-pot synthesis of enzymatic synthesis of oligosaccharide such as lactose and N-acetyl lactosamine derivative with the above-discussed “UDP-Gal regeneration” (see p.4343, left col., lines 15-16; and p.4344, right col., last paragraph, lines 1-4, Wong).  Thus, the combination of the references' teachings renders the claims prima facie obvious.   

[ III ] Claims 52-54 are rejected under 35 U.S.C. 103 (a) as being unpatentable over as being unpatentable over Shao et al. (Chem. Comm. (2003) 1422-1423) in view of Huang et al. (Chem. Commun. (2004) 1960-1961), US20110236934 (‘934), Randriantsoa et al. (FEBS Lett. (2007) 581, 2652-2656), Hakomori S. (Proc. Natl. Acad. Sci. USA (2002) 99, 10231-10233), US 20100028913 (‘913), US20100221763 (’763) and Sherwood et al. (Biochemistry (2001) 40, 5708-5719) as evidenced by Pompeo et al. (J. Biol. Client., (2001) 276, 3833-3839) as applied to claim 35 from which claims 52-55  depend, and further in view of US Pat. No. 6030815 (‘815), Streenbergen et al. (Infect. Immunity (2005) 73, 1284-1294) and Hible et al. (J. Mol. Biol. (2005) 352, 1044-1059).

The teaching of claim 35 by the cited references (for the rejection of claim 35) has been set forth above.
Yet, Shao, Huang, ‘934, Randriantsoa, Hakomori, ‘913, ‘763, Sherwood and Pompeo do not expressly teach converting the Gb5 into Sialyl-G5 in the presence of CMPNeu5Ac and an α-2,3-sialytransferase and other components required for the sialyltransferase reactions (claims 52-55). 
However, Hakomori has taught that sialy-Gb5 involves breast cancer MCF7 cell enhancement of mobility/invasiveness (p.10231, right col., lines 11-16; and Fig 1, rout 5, Hakomori). This suggest that the "sialy-Gb5" can be used as breast cancer diagnosing marker; and thus, it would be obvious to one of skill in the art to further convert Gb5 (having “OR1A” structure, taught by Shao) to the sialy-Gb5 thereof in the presence of CMP-Neu5Ac and α-2,3-sialytransferase (instant claims 53, 54). 
It has been known in the art (‘913)  that sialyltransferase reaction requires the presence of α-2,3-sialytransferase, CMP-Neu5Ac (claim 52) (see [0912], lines 1-5, ‘913), and requires a “CMP-sialic acid regenerating system” (or sialyltransferase cycle) which comprises “CMP-NeuAc synthetase” which is equivalent to instant “CMP-sialic acid synthase” (claims 52, 54) 52) and a nucleoside monophosphate kinase capable of transferring the terminal phosphate from a nucleoside triphosphate to CMP (see Figures 1-2; and col.5,  lines 44-63, '815) equivalent to instant “cytidine monophosphate kinase” (claims 52, 54). 
Regarding “sialyl-Gb5 synthesis  reaction mixture” comprising Neu5Ac, CTP, PEP, the Gb5 and α2,3-sialyltransferase and CMP-Neu5Ac regeneration enzymes (claim 53), and “Gb5-synthesis reaction mixture” comprising Neu5Ac, CTP, α2,3-sialyltransferase and a “set of CTP-Neu5A reaeration enzymes” (claim 54), as discussed in the above rejection, globopentaose (Gb5) has been known to be useful as immunogenic composition for treating various cancers, wherein the “sialyl globoside” encompassing “sialyl Gb5” can be used as an anti-infective agent ([0098], ‘934). Thus, it is obvious to include Gb5 globoside in a sialyl-Gb5 synthesis reaction mixture (claim 53). The use of α-2,3 sialyltransferase in the presence of CMP-Neu5Ac” as substrate for performing sialylation reaction  has also known in the art ([0912], lines 1-5, ‘913). 
Further, it has been known in the art (‘815) that using the “CMP-sialic acid regenerating system” (or sialyltransferase cycle) for preparation of sialylation of saccharide (abstract; Figure 1, col.1, lines 65-66; and col.5, lines 44-57, ‘815). Said “CMP-sialic acid regenerating system” comprises CTP, Neu5Ac (NeuAc), a substrate (PEP) for pyruvate kinase and α-2,3-sialytransferase (claims 53, 54) (col.5, lines 44-57, ‘815). It is noted that the above-mentioned “CMP-sialic acid synthase”, “cytidine monophosphate kinase” and “pyruvate kinase” together are a “set of CMP-Neu5A reaction enzymes” (claim 54) as evidenced by page 5, lines 20-22, instant specification. 
Thus, it is obvious for one skilled in the art to perform the sialyltransferase reaction (‘913) using the “CMP-sialic acid regenerating system” (‘815) to arrive at the limitations of claims 52-54.
 Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to convert the Gb5 into the sialyl-Gb5 using CMP-Neu5Ac in the presence of the α-2,3-sialytransferase in the reaction mixture comprising Neu5Ac, CTP, PEP, the Gb5 and α2,3-sialyltransferase or/and CMP-Neu5Ac regeneration enzyme which are required for the sialylation of Gb5 globoside to produce the desired product “sialy-Gb5 globoside”, which can be used as an immunogenic composition for treating various cancers or  an anti-infective agent ([0098], ‘934), with reasonable expectation of success. Thus, the combination of the references' teachings renders the claims prima facie obvious. 

[IV] Claim 55 is rejected under 35 U.S.C. 103 (a) as being unpatentable over as being unpatentable over Shao et al. (Chem. Comm. (2003) 1422-1423) in view of Huang et al. (Chem. Commun. (2004) 1960-1961), US20110236934 (‘934), Randriantsoa et al. (FEBS Lett. (2007) 581, 2652-2656), Hakomori S. (Proc. Natl. Acad. Sci. USA (2002) 99, 10231-10233), US 913), US20100221763 (’763) and Sherwood et al. (Biochemistry (2001) 40, 5708-5719) as evidenced by Pompeo et al. (J. Biol. Client., (2001) 276, 3833-3839) as applied to claim 35 from which claim 55 depends, and further in view of Streenbergen et al. (Infect. Immunity (2005) 73, 1284-1294) and Hible et al. (J. Mol. Biol. (2005) 352, 1044-1059).
The teaching of claim 35 by the cited references (for the rejection of claim 35) has been set forth above.
Yet, Shao, Huang, ‘934, Randriantsoa, Hakomori, ‘913, ‘763, Sherwood and Pompeo do not expressly teach that cytidine monophosphate (GMP) kinase is from E.coli and CMP-sialic acid synthase is form P. Multocida  in claim 55.  
It has known that the “CMP-sialic acid synthase” can be obtained from P. multocida (see abstract, Steenbergen) (claim 55) and that CMP kinase can be obtained/purified from E.coli (see abstract, Hible). Thus, it would have been prima facie obvious for one skilled in the art to choose and use the CMP-sialic acid synthase (P. multocid) or/and CMP kinase (E.coli) for enzymatic synthesis of desired sialylated globoside such as “sialyl Gb5” which has been known to be useful as an anti-infective agent ([0098], ‘934) with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the claim 55 prima facie obvious. 


[V] Claims 46-49 are rejected under 35 U.S.C. 103 (a) as being unpatentable over as being unpatentable over Shao et al. (Chem. Comm. (2003) 1422-1423) in view of Huang et al. (Chem. Commun. (2004) 1960-1961), US20110236934 (‘934), Randriantsoa et al. (FEBS Lett. (2007) 581, 2652-2656), Hakomori S. (Proc. Natl. Acad. Sci. USA (2002) 99, 10231-10233), US 20100028913 (‘913), US20100221763 (’763) and Sherwood et al. (Biochemistry (2001) 40, 5708-5719) as evidenced by Pompeo et al. (J. Biol. Client., (2001) 276, 3833-3839) as applied to claim 35 from which claims 46-49 depend, and further in view of Cai L. (J. Carbon. Chem. (2012, April) 31, 535-552) and US 20070275881 ('881).  
The teaching of claim 35 by the cited reference (for the rejection of claim 35) has been set forth above.
Yet, Shao, Huang, ‘934, Randriantsoa, Hakomori, ‘913, ‘763, Sherwood and Pompeo do not expressly teach producing the GDP-Fuc (claim 46); Fucosyl-G5-synthesis reaction mixture (claim 47) which is prepared by mixing said mixture with fucose, GTP, FucT and the fucokinase and GDP-fucose pyrophosphorylase (claim 48) and the GDP-fucose pyrophosphorylase (claim 49).

It has been known in the art that the producing the GDP-Fuc (see above discussion) requires fucokinase and a GDP-fucose pyrophosphorylase (instant claim 46) (see p.543, last paragraph, Cai).  Said fucosyl-Gb5 is enzymatically converted from the Gb5 (catalyzed by Futc gene product which is alpha 2-fucosyltransferase (Figure 10, and [0034], last two lines ,’934). claim 47) wherein the reaction mixture for the conversion necessarily comprises fucose, GTP, FucT and the fucokinase and GDP-fucose pyrophosphorylase (claim 48) (see schemes 4 and 5, Cai), wherein said “comprise” is construed as having the similar scope of “consisting essentially of” set forth in lines 1-2 of claim 46 (see section of “claim interpretation”).
Regarding Gb5-OR1A , the relative art (‘763) has taught that substrates for “transferase enzyme” (genus) such as “glycosyltransferase” can include tri, tetra or penta saccharide compounds containing at least one terminal saccharide that is substituted with lower alkyl  (e.g., MeO-, EtO- and Allyl-O ([0028], lines 1-11, ‘763, and ref claim 1 of ‘763), wherein “glycosyltransferase” encompasses the “fucosyltransferase” ([0031], lines 8-10, ‘763). This provides the teaching that the “glycosyltransferase” enzymes involved in enzymatic synthesis of Gb5 in claim 47 are active on the above-mentioned penta saccharide compound encompassing Gb5, because glycosylation catalyzed by the “glycosyltransferases” involves in biosynthesis of globo-backbone (i.e., Globo polysaccharide) (Fig.10, [0024]; and [0061], lines 38-41, ‘763). This suggests that the glycosyltransferase such as alpha 2-fucosyltransferase  (claim 47) is capable of using the compounds such as Gb5-OR1A as substrate wherein R1A is lower alkyl as taught by ‘763.  In addition, it has also been known that the above-mentioned “GDP-fucose pyrophosphorylase” (EC 2.7.7.30) can be obtained from B. fragilis (claim 49) (p.544, lines 7-8, Cai) and α-1,2 fucosyltransferase  can be obtained from H. pylori (claim 49) ([0143], lines 19-20, ‘881).  Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to produce fucosyl-Gb5 in light that the fucosyl-Gb5 has been known to be an important tumor-associated antigen (p.5717, right col. 2nd paragraph, Sherwood) with reasonable expectation of success.
          Therefore, the combination of references’ teachings renders the claims prima facie obvious.
The applicants’ response to the 103 rejections 
At pages 7-9, the response filed 9/14/2021 asserts that changing “comprising” to “consisting essentially of” which limits the scope of claim to the specific materials or steps  in the amended claim 35 would render the rejections moot (p.8, 3rd para, the response).
Also, the response asserts that since R1A in the amended claims is not hydrogen, Shao’s teaching of synthesis of Gb3 and Gb4 does not apply to step(ii) of the amended claims nor ‘934 teaching does (p.8, 4th para, the response).
Further, the response submits that although using Gb5 as anti-cancer vaccine target is taught by Randriantsoa, using sialyl-Gb5 as a breast cancer diagnostic marker is taught by Hakomori, or fucosyl-Gb5 as a tumor auspicated antigen is set forth in Sherwood, none of these 1A in the amended claims is not hydrogen but the chemical group such as substitute or unsubstituted alkyl recited in the amended claim 35 (p.8, last para to p.9, line 4, the response) wherein produced derivatives are generated in the one-pot in vitro synthesis (p.9, 2nd para, the response). Thus, the response requests withdrawal of the rejection.

The applicants’ arguments are found unpersuasive, because the prima facie case of obviousness has been established by the combination of the cited references ‘teachings wherein the one-pot in vitro enzymatic synthesis of globoside such as Gb3 and Gb4 has been taught by Shao. Here, it is noted the substrate compounds which are catalyzed by the glycosyl transferases for producing Gb4 converted from Gb3 has R-group (equivalent to instant R1A in -OR1A) encompasses methyl group (a low alkyl group) in –OMe moiety (see above corresponding discussion. 
The relative art (‘763) has taught/suggested that substrates for “glycosyltransferase” can include tri, tetra or penta saccharide compounds containing at least one terminal saccharide that is substituted with lower alkyl (e.g., MeO-, EtO-) wherein “glycosyltransferase” (genus) encompasses N-acetylgalactosaminyl transferase, galactosyltransferase, fucosyltransferase and sialyltransferase ([0031], lines 8-10, ‘763) and “glycosyltransferases” involves in biosynthesis of globo-backbone (globo polysaccharide) (Fig.10, [0024]; and [0061], lines 38-41, ‘763). This suggest that the “glycosyltransferase” enzymes involved in enzymatic synthesis of Gb3, Gb4 and Gb5 in claim 35 are active on the above-mentioned tri, tetra or penta saccharide compounds (Gb3, Gb4 and Gb5). In other word, the glycosyltransferases in general can use the compounds such as Gb3-OR1A, Gb4-OR1A and Gb5-OR1A as substrate wherein R1A is lower alkyl as taught by ‘763. 
As far as the transition phrase “consisting essentially of” is concerned,  this phrase does not limit the scope of claim to the specific materials or steps in the amended claim 35. This is because, as discussed in the above section “claim interpretation”, the phrase “consisting essentially of” is construed as equivalent to "comprising” per MPEP 2111.03(III).  
Regarding Randriantsoa, this reference provides the teaching of β-1,3-galactosyltransferase that catalyzes conversion of Gb4 to Gb5; using Gb5 as anti-cancer vaccine target (Randriantsoa) is not contrary to this teaching but providing usefulness of synthesis of Gb5 compound.
Regarding  Hakomori, this reference provides the teaching of usefulness of sialy-Gb5 that involves breast cancer cell enhancement invasiveness, which does not excludes the usefulness of using the synthesized sialy-Gb5 compound which has R1A  moiety that is modified such as the moiety being methyl group. Applicant has not provide any evidence showing that said Gb5 compound will not be useful for developing therapeutic molecule which is Gb5 derivative for diagnosing breast cancer thereof.  
1A  moiety is not hydrogen) to develop the antigen thereof with reasonable expectation of success. Applicant has not provide evidence showing that the Gb5 compound will not be useful for said development. 
Therefore, the 103 rejections are proper and stand.        

                        Conclusion
             No claims are allowed.
	 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Samuel  W. Liu/
Examiner, Art Unit 1656
November 10, 2021
/SCARLETT Y GOON/QAS, Art Unit 1600